        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 1 of 13                      FILED
                                                                                  2020 Nov-02 PM 05:06
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ROBERT HARRIS,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

THE STONEWALL CORPORATION, and
METRO TREATMENT OF ALABAMA, LP,
d/b/a Metro Treatment Center of Birmingham,

     Defendants.
__________________________________/

                                   COMPLAINT

      Plaintiff, ROBERT HARRIS (“Plaintiff”) by and through the undersigned

counsel,   hereby   files   this   Complaint    and    sues   THE     STONEWALL

CORPORATION and METRO TREATMENT OF ALABAMA, LP, d/b/a Metro

Treatment Center of Birmingham, for injunctive relief, attorney’s fees and costs

pursuant to 42 U.S.C. §12181 et seq., (“Americans with Disabilities Act” or

“ADA”) as well as for compensatory damages for personal injuries pursuant to

Alabama Law, and alleges:

                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title


                                          1
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 2 of 13




III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA. This Court is vested with original jurisdiction under 28

U.S.C §§1331 and 1343 as well as supplemental jurisdiction pursuant to 28 U.S.C.

§1367 insofar as Plaintiff's claim for personal injuries under Alabama law is

concerned.

      2.     Venue is proper in this Court, the Northern District of Alabama

pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District

Court for the Northern District of Alabama.

      3.     Plaintiff, ROBERT HARRIS (hereinafter referred to as “HARRIS” or

"Plaintiff") is a resident of the State of Alabama and is a qualified individual with a

disability under the ADA. HARRIS suffers from what constitutes a “qualified

disability” under the Americans With Disabilities Act of 1990, (“ADA”) and all

other applicable Federal statutes and regulations to the extent that he has

paraplegia and requires a wheelchair for mobility. Prior to instituting the instant

action, HARRIS visited the Defendant’s premises at issue in this matter, and was

denied full, safe and equal access to the subject properties due to their lack of

compliance with the ADA. HARRIS continues to desire and intends to visit the

Defendant’s premises but continues to be denied full, safe and equal access due to

the barriers to access that continue to exist.


                                            2
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 3 of 13




      4.     The Defendant, THE STONEWALL CORPORATION is a domestic

corporation registered to do business and, in fact, conducting business in the State

of Alabama. Upon information and belief, THE STONEWALL CORPORATION

(hereinafter referred to individually as “STONEWALL” and jointly as

"Defendants") is the owner, lessee and/or operator of the real property and

improvements that are the subject of this action, specifically: Birmingham Metro

Treatment Center located at 151 Industrial Dr., in Birmingham, Alabama

(hereinafter referred to as the "Rehab Clinic").

      5.     The Defendant METRO TREATMENT OF ALABAMA, LP, is a

foreign limited partnership registered to do business in Alabama and, in fact,

conducting the State of Alabama.          Upon information and belief, METRO

TREATMENT OF ALABAMA, LP (hereinafter referred to individually as

"METRO" and jointly as "Defendants") is the owner, lessee and/or operator of the

real property and improvements that are the subject of this action, specifically:

Birmingham Metro Treatment Center located at 151 Industrial Dr., in Birmingham,

Alabama (hereinafter referred to as the "Rehab Clinic).

      6.     On or about October 8, 2019, Plaintiff visited the Rehab Clinic at

issue in this matter to obtain methadone detoxification treatment as a result of

opioid addiction. Due to the lack of accessible parking and a lack of an accessible


                                          3
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 4 of 13




route to access the sidewalk to the Rehab Clinic entry, Plaintiff had no other option

but to attempt to transfer from his vehicle to his wheelchair in a sloped area of the

parking lot, nearest the lowest portion of the curb between the parking lot and the

sidewalk leading to the entry to the Rehab Clinic. Plaintiff fell from his wheelchair

due to the lack of a level access aisle and level accessible parking.          While

attempting to transfer into his wheelchair on a grade, the wheelchair began to roll

away from the vehicle causing Plaintiff to fall while his left leg remained inside the

vehicle, such that Plaintiff suffered a broken left tibia and fibula, for which he

underwent surgery with permanent hardware implanted in his leg.

      7.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      8.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      9.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Rehab

Clinic owned by Defendants is a place of public accommodation in that it is the


                                          4
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 5 of 13




office of a health care provider operated by a private entity that provides goods and

services to the public.

       10.   Defendants have discriminated and continue to discriminate against

the Plaintiff, and others who are similarly situated, by denying access to, and full,

safe and equal enjoyment of goods, services, facilities, privileges, advantages

and/or accommodations at the Rehab Clinic in derogation of 42 U.S.C §12101 et

seq.

       11.   The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Rehab Clinic owned by

Defendants. Prior to the filing of this lawsuit, Plaintiff visited the Rehab Clinic at

issue in this lawsuit and was denied access to the benefits, accommodations and

services of the Defendant’s premises and therefore suffered an injury in fact as a

result of the barriers to access listed in Paragraph 13, below, that he personally

encountered. In addition, Plaintiff continues to desire and intends to visit the

Rehab Clinic but continues to be injured in that he is unable to without subjecting

himself to risk of further injury and continues to be discriminated against due to

the barriers to access that remain at the Rehab Clinic in violation of the ADA.

HARRIS has now and continues to have reasonable grounds for believing that he

has been and will be discriminated against because of the Defendant’s continuing


                                          5
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 6 of 13




deliberate and knowing violations of the ADA.

      12.    Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      13.    Defendants are in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R.

§36.302 et seq. and are discriminating against the Plaintiff as a result of inter alia,

the following specific violations that Plaintiff personally encountered:

             (i)     No ADA compliant accessible or van accessible parking space

                     is provided.

             (ii)    The single parking space provided with some indicia of

                     accessibility is approximately 9 feet in width and has no

                     adjacent access aisle necessary for a wheelchair user to exit or

                     enter the vehicle without being blocked by a vehicle parked in

                     an adjacent space.

             (iii)   The bottom edge of the signage posted at the parking space

                     with some indicia of accessibility is mounted only 32 inches

                     above the finished grade and is not visible above a parked

                     vehicle.




                                          6
       Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 7 of 13




           (iv)   No accessible route is provided between the parking lot and the

                  sidewalk leading to the entry of the Rehab Clinic.

           (v)    The curb around the accessible parking space varies in height

                  between a maximum of 3 inches above the parking lot

                  pavement to a minimum of 1/2 inch above the parking lot

                  pavement, and constitutes an abrupt change in level at all

                  points.

           (vi)   The walk that is located on the left side of the accessible

                  parking space is too narrow for a wheelchair user as it is only

                  30 inches in width.

           (vii) The public toilet rooms within the Rehab Clinic lack wheelchair

                  accessible features in that there are no grab bars at the water

                  closet, the water closet is mounted too far from the side wall,

                  the toilet paper dispenser is mounted out of reach on the rear

                  wall adjacent to the water closet tank, the lavatory pipes are not

                  insulated, and the soap and paper towel dispensers are located

                  too high and out of reach range for a wheelchair user.

     14.   There are other current barriers to access and violations of the ADA at

the Rehab Clinic owned and operated by Defendants that were not specifically


                                        7
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 8 of 13




identified herein as the Plaintiff is not required to engage in a futile gesture

pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full inspection is

performed by Plaintiff or Plaintiff’s representatives can all said violations be

identified.

      15.     To date, the barriers to access and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      16.     Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§36.304, Defendants were required to make their Rehab Clinic, a place of public

accommodation, accessible to persons with disabilities by January 28, 1992. To

date, Defendants have failed to comply with this mandate.

      16.     Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

      17.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.


                                           8
          Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 9 of 13




       WHEREFORE, the Plaintiff demands judgment against Defendants and

requests the following injunctive and declaratory relief:

              A.     That the Court declare that the property owned and
                     administered by Defendants is violative of the ADA;

              B.     That the Court enter an Order directing Defendants to alter
                     their facilities to make them accessible to and useable by
                     individuals with disabilities to the full extent required by
                     Title III of the ADA;

              C.     That the Court enter an Order directing Defendants to
                     evaluate and neutralize their policies and procedures
                     towards persons with disabilities for such reasonable time
                     so as to allow them to undertake and complete corrective
                     procedures;

              D.     That the Court award reasonable attorney’s fees, costs
                     (including expert fees) and other expenses of suit, to the
                     Plaintiff; and

              E.     That the Court award such other and further relief as it
                     deems necessary, just and proper.


                   COUNT TWO--NEGLIGENCE PER SE
                      (Negligence as a matter of law)

       18.    Plaintiff adopts and incorporates paragraphs 1 through 7, above,

as if fully set forth herein.

       19.    Defendants are responsible for the design, construction and

maintenance of the parking lot upon which Plaintiff suffered injury to his

person.

                                           9
         Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 10 of 13




        20.   Defendants were required by the applicable ADA Standards1 to

design, construct, alter and maintain the parking lot in question within certain

parameters, including but not limited to, provision of level accessible parking

spaces and adjacent access aisles for a wheelchair user to transfer to and from

a vehicle, as well as a firm and slip-resistant accessible route connecting the

accessible parking spaces to the accessible entry to the Rehab Clinic, without

abrupt changes in level.

        21.   The purpose of the ADA Standards as they relate to accessible

parking spaces and accessible routes is to provide equal access to individuals

with disabilities, such as Plaintiff, and further to prevent such individuals

from being injured in the manner in which Plaintiff was injured on or about

October 8, 2019, as described hereinabove.

        22.   Plaintiff, by virtue of his disability and reliance on a wheelchair

for mobility on or about October 8, 2019, is a member of the class protected

by the ADA.

        23.   Defendants violated the ADA by failing to provide level,

accessible parking spaces with adjacent, level access aisles, and a firm and



1 The term “ADA Standards” as used in this Complaint refers to the 2010 ADA Standards
consisting of both the Title III Regulations at 28 CFR part 36, subpart D; and the 2004 ADAAG
at 36 CFR part 1191, appendices B and D.

                                              10
        Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 11 of 13




slip-resistant path of travel to the entrance of the Rehab Clinic that was free

from abrupt changes in level.

       24.    Defendant’s failure to comply with ADA Standards mandating

level accessible parking, and firm, slip-resistant accessible routes free from

abrupt changes in level, caused harm to Plaintiff in precisely the manner that

the ADA was intended to prevent.

       25.    Defendant has failed to design, construct, alter, and/or maintain

the parking lot within the parameters set forth in the ADA Standards, which

in turn resulted in Plaintiff’s injuries, and, as such, Defendants are guilty of

negligence per se.

       WHEREFORE, PREMISIS CONSIDERED, Plaintiff demands judgment

against Defendants as follows:

              A.     For such compensatory damages as the Court shall award;

              B.     For costs of court and expenses of suit;

              C.     For all such further or other relief as the Court deems necessary,

                     just and proper.

                          COUNT THREE--NEGLIGENCE

       26.    Plaintiff adopts and incorporates paragraphs 1 through 7, above,

as if fully set forth herein.


                                           11
          Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 12 of 13




      27.     Defendants are responsible for the design, construction and

maintenance of the parking lot upon which Plaintiff suffered injury to his

person.

      28.     Defendant has a duty to provide a reasonably safe parking lot

and route to enter the Rehab Clinic for its patrons with disabilities and

business invitees such as Plaintiff.

      29.     Defendants had notice or constructive notice of the unsafe and

defective condition of its parking lot long before Plaintiff was injured on or

about October 8, 2019, and have been under a duty established by the ADA in

1990 to remove barriers to access on its property.

      30.     Defendants' failure to design, construct, alter and/or maintain its

parking lot in a reasonably safe condition for its patrons with disabilities and

business invitees proximately caused Plaintiff’s personal injuries described

hereinabove.

      WHEREFORE, PREMISIS CONSIDERED, Plaintiff demands judgment

against Defendant as follows:

              A.    For such compensatory damages as the Court shall award;

              B.    For costs of court and expenses of suit;

              C.    For all such further or other relief as the Court deems necessary,


                                           12
       Case 2:20-cv-01719-KOB Document 1 Filed 11/02/20 Page 13 of 13




                    just and proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury for all of the issues a jury may properly

decide, and for all of the requested relief that a jury may award.

      Dated this 2nd day of November, 2020.


                                               Respectfully submitted,

                                               By: /s/ Edward I. Zwilling
                                               Edward I. Zwilling, Esq.
                                               AL State Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling, LLC
4000 Eagle Point orate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                          13
